Title: To Thomas Jefferson from Thomas Paine, 20 October 1793
From: Paine, Thomas
To: Jefferson, Thomas



Paris, 20 Oct., 1793.

I wrote you by Captain Dominick who was to sail from Havre about the 20th of this month. This will probably be brought you by Mr. Barlow or Col. Oswald. Since my letter by Dominick I am every day more convinced and impressed with the propriety of Congress sending Commissioners to Europe to confer with the Ministers of the Jesuitical Powers on the means of terminating the War. The enclosed printed paper will shew there are a variety of subjects to be taken into consideration which did not appear at first, all of which have some tendency to put an end to the War. I see not how this War is to terminate if some intermediate power does not step forward. There is now no prospect that France can carry revolutions into Europe on the one hand, or that the combined powers can conquer France on the other hand. It is a sort of defensive War on both sides. This being the case, how is the War to close? Neither side will ask for peace though each may wish it. I believe that England and Holland are tired of the War. Their Commerce and Manufactures have suffered most exceedingly—besides this, it is for them a War without an Object. Russia keeps herself at a distance.
I cannot help repeating my wish that Congress would send Commissioners, and I wish also that yourself would venture once more across the ocean, as one of them. If the Commissioners rendezvous at Holland they would know what steps to take. They could call Mr. Pinckney to
 
their councils, and it would be of use, on many accounts, that one of them should come over from Holland to France. Perhaps a long truce, were it proposed by the neutral powers, would have all the effects of a Peace, without the difficulties attending the adjustment of all the forms of Peace. Yours affectionately,

Thomas Paine

